DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first adjustable leg described in claim 11 and a second adjustable leg described in claim 21 must be shown or the feature(s) canceled from the claim(s).  As best understood from the specification, Applicant disclosed a plurality of adjustable legs, as for example, adjustable leg 20, 24, 36, 78, 96 and 98 and Applicant did not show which ones are described as the first and second adjustable leg(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Allowable Subject Matter
Claims 11-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Mazzei et al. U.S. Patent No. (7426763 B2) fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 11 and its dependent claims 12-22 which recite features not taught or suggested by the prior art drawn to Mazzei et al.
Mazzei et al. fails to disclose or fairly suggest a boss comprising a cylindrical shape with a hollow member there through forming an interior chamber, the boss connected to the surgical mask; and a first adjustable leg, comprising: a first threaded element comprising: a cylindrical shape; a threaded interior chamber; and an exterior surface, the first threaded element fixed to the interior chamber of the boss, and a second threaded element comprising an external threaded surface configured to rotatably engage the threaded interior chamber of the first threaded element, wherein the second threaded element is configured to rotate with respect to the first threaded element, the boss and the surgical mask upon rotation of the second threaded element, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  

Claims 12-22 are allowed insofar as they depend from the allowed base claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786